J-S06013-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KHALIAF ALSTON                             :
                                               :
                       Appellant               :   No. 1255 EDA 2020

             Appeal from the PCRA Order Entered February 7, 2020
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0902311-2006


BEFORE:      PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                             FILED APRIL 21, 2021

        Khaliaf Alston appeals pro se from the order entered in the Philadelphia

County Court of Common Pleas on February 7, 2020, dismissing his petition

filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa. C.S.A. §§

9541-9546 as untimely. For the reasons discussed below, we find the PCRA

court properly denied Alston relief and affirm.

        A jury found Alston guilty of attempted murder, robbery, conspiracy to

commit robbery, aggravated assault, and possessing an instrument of crime.

The charges stemmed from his arrest in December 2005 for an incident in

which Alston shot a victim through the eye while robbing him. On February 1,




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S06013-21


2008, Alston was sentenced to an aggregate term of forty to eighty years’

imprisonment. Alston did not file post-sentence motions or a direct appeal.

      In 2008, Alston successfully sought and was granted post-conviction

relief by having his direct appeal right restored nunc pro tunc, based on trial

counsel’s failure to file a direct appeal as directed by Alston. Thereafter, in

August 2009, Alston filed a timely nunc pro tunc notice of appeal. However,

his appellate counsel failed to file a concise statement of matters complained

of on appeal pursuant to Pa.R.A.P. 1925(b), as well as a docketing statement

in this Court pursuant to Pa.R.A.P. 3517. This Court subsequently dismissed

the appeal due to these failures.

      In 2010, Alston again sought reinstatement of his direct appeal rights,

this time based on ineffective assistance of previous appellate counsel, for

counsel’s failure to file a Rule 1925(b) statement and Rule 3517 docketing

statement. The Commonwealth agreed to the reinstatement of Alston’s direct

appeal rights nunc pro tunc.

      In January 2012, Alston filed a direct appeal with this Court. On May 17,

2013, we affirmed his judgment of sentence. See Commonwealth v. Alston,

385 EDA 2012 (Pa. Super. filed May 17, 2013) (unpublished memorandum).

On November 15, 2013, the Pennsylvania Supreme Court denied Alston’s

petition for allowance of appeal. Alston did not appeal to the United States

Supreme Court. Alston subsequently filed an unsuccessful PCRA petition. On




                                     -2-
J-S06013-21


appeal, we affirmed the PCRA court’s order dismissing the PCRA petition on

March 28, 2017.

      On March 29, 2019, Alston filed a new pro se PCRA petition in which he

argued trial counsel was ineffective for failing to call a witness. The PCRA court

subsequently issued notice of its intent to dismiss the petition without a

hearing pursuant to Pa.R.Crim.P. 907. On February 7, 2020, the PCRA court

issued an order dismissing the petition. This appeal followed.

      Initially, we address the timeliness of this appeal. The notice of appeal

is hand-dated March 29, 2020, and was not docketed until June 24, 2020. As

this is more than 30 days after February 7, 2020, the appeal initially appears

to be untimely. See Pa.R.A.P. 903(a) (notice of appeal shall be filed within 30

days after the entry of the order from which the appeal is taken).

      However, “[i]n a criminal case, the date of entry of an order [that

triggers the appeal period] is the date the clerk of courts enters the order on

the docket, furnishes a copy of the order to the parties, and records the time

and manner of notice on the docket.” Commonwealth v. Jerman, 762 A.2d

366, 368 (Pa. Super. 2000). The rules of criminal procedure require docket

entries to contain the date of receipt in the clerk's office of the order, the date

appearing on the order, and the date of service of the order. See Pa.R.Crim.P.

114(C)(2). Our review of the docket reveals the clerk failed to note the date

of service of the order on the docket. Therefore, “the period for taking an




                                       -3-
J-S06013-21


appeal was never triggered” and we consider Alston’s March 29, 2020 notice

of appeal timely. Jerman, 762 A.2d at 368.

      Prior to reaching the merits of Alston’s claims on appeal, we must

consider the timeliness of his PCRA petition. See Commonwealth v. Miller,

102 A.3d 988, 992 (Pa. Super. 2014).

      A PCRA petition, including a second or subsequent one, must be
      filed within one year of the date the petitioner’s judgment of
      sentence becomes final, unless he pleads and proves one of the
      three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
      judgment becomes final at the conclusion of direct review by this
      Court or the United States Supreme Court, or at the expiration of
      the time for seeking such review. The PCRA’s timeliness
      requirements are jurisdictional; therefore, a court may not
      address the merits of the issues raised if the petition was not
      timely filed. The timeliness requirements apply to all PCRA
      petitions, regardless of the nature of the individual claims raised
      therein. The PCRA squarely places upon the petitioner the burden
      of proving an untimely petition fits within one of the three
      exceptions.

Commonwealth v. Jones, 54 A.3d 14, 16-17 (Pa. 2012) (internal citations

and footnote omitted).

      Alston’s judgment of sentence became final on February 13, 2014,

ninety days after his petition for allowance of appeal was denied by the

Pennsylvania Supreme Court, when time for filing a petition for writ of

certiorari to the United States Supreme Court expired. The instant petition –

filed more than five years later – is patently untimely. Thus, the PCRA court

lacked jurisdiction to review Alston’s petition unless he was able to

successfully plead and prove one of the statutory exceptions to the PCRA’s

time-bar. See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

                                     -4-
J-S06013-21


      The PCRA provides three exceptions to its time bar:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Exceptions to the time-bar must be pled in

the petition, and may not be raised for the first time on appeal. See

Commonwealth v. Burton, 936 A.2d 521, 525 (Pa. Super. 2007); see also

Pa.R.A.P. 302(a) (providing that issues not raised before the lower court are

waived and cannot be raised for the first time on appeal). Further,

      [a]lthough this Court is willing to construe liberally materials filed
      by a pro se litigant, pro se status generally confers no special
      benefit upon an appellant. Accordingly, a pro se litigant must
      comply with the procedural rules set forth in the Pennsylvania
      Rules of the Court. This Court may quash or dismiss an appeal if
      an appellant fails to conform with the requirements set forth in
      the Pennsylvania Rules of Appellate Procedure.

Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa. Super. 2003)

(citations omitted).

      Even liberally construed, Alston has failed to plead and prove that any

of his claims constitute a valid exception to the PCRA time-bar. In fact, Alston




                                      -5-
J-S06013-21


failed to make any attempt to plead an exception in his petition. See Pro Se

PCRA Petition, filed March 29, 2019.

      Even if we were to accept Alston’s claims of a time-bar exception raised

for the first in his response to the Commonwealth’s motion to dismiss the

PCRA petition, we find they are without merit. Alston asserts he meets the

requirements of Section 9545(b)(1)(ii), i.e., the newly discovered fact

exception to the PCRA’s time-bar, based on an affidavit he submitted from a

witness, Jerome King, who he claims was willing to testify at trial. He further

invokes the governmental interference exception, Section 9545(b)(1)(i),

based on his claim that the District Attorney’s office prevented him from

contacting King due to a separation order.

      Section 9545(b)(1)(ii) “requires petitioner to allege and prove that there

were ‘facts' that were ‘unknown’ to him” and that he could not have

ascertained   those   facts   by   the   exercise   of   “due   diligence.”   See

Commonwealth v. Bennett, 930 A.2d 1264, 1270-72 (Pa. 2007). “The focus

of the exception is on the newly discovered facts, not on a newly discovered

or newly willing source for previously known facts.” Commonwealth v.

Marshall, 947 A.2d 714, 720 (Pa. 2008); see also Commonwealth v. Abu-

Jamal, 941 A.2d 1263, 1269 (Pa. 2008) (holding an affidavit alleging perjury

did not bring petitioner's claim of fabricated testimony within the scope of

section 9545(b)(1)(ii) because the only “new” aspect of the claim was a new

witness had come forward to testify regarding the previously raised claim).


                                       -6-
J-S06013-21


      Here, the actual “fact” for purposes of Section 9545(b)(1)(ii) is that, on

the night in question, Alston was dropped off at his girlfriend’s house and he

never returned back to the bar where the shooting occurred. This is not a

“newly discovered fact.” It is clear Alston knew where he was on the night in

question and could have brought this fact up sooner. In fact, Alston attempted

to raise this fact in his prior PCRA petition, although through two different

witnesses. The “fact” that another witness was willing to testify to previously

known facts does not satisfy the newly discovered fact exception to the PCRA’s

time-bar.

      Alston further attempts to couch this same claim in terms of ineffective

assistance of trial counsel for failure to call King as a witness at trial. However,

attempts to utilize ineffective assistance of counsel claims as a means of

escaping the jurisdictional time requirements for filing a PCRA petition have

been regularly rejected by our courts. See Commonwealth v. Gamboa–

Taylor, 753 A.2d 780, 785 (Pa. 2000) (claim of ineffective assistance of

counsel does not save an otherwise untimely petition for review on the

merits); see also Commonwealth v. Fahy, 737 A.2d 214 (Pa. 1999).

Further, Alston knew of the existence of King as a potential witness at trial,

and knew his counsel had not secured King’s presence at trial. He therefore

could have raised this matter sooner, or at the very least in his previously filed

PCRA petition, in which he confusingly raised claims of trial counsel’s failure

to call two other witnesses, without raising a claim based on King.


                                       -7-
J-S06013-21


      Finally, Alston fails to develop his claim of governmental interference.

While he asserts such a claim in his statement of issues presented on appeal,

he fails to make any specific argument regarding the alleged governmental

interference in the body of his brief. It is not clear to us why it was “impossible”

for him to secure an affidavit from King for over a decade, a witness he has

admittedly known about since trial.

      As the PCRA court properly concluded Alston’s PCRA petition was

untimely and does not fall under an exception to the PCRA time bar, we affirm

the PCRA court’s order dismissing the petition.

      Order affirmed. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2021




                                       -8-